          Case 19-34548 Document 121 Filed in TXSB on 12/17/19 Page 1 of 4



                    IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE SOUTHERN DISTRICT OF TEXAS
                               HOUSTON DIVISION

 In re:                                      §
                                             §
 Houston-Harris Division Patrol, Inc.,       §                                 Chapter 7
                                             §
          Debtor.                            §                       Case No. 19-34548


                        NOTICE OF TELEPHONIC HEARING
                       [Related to Doc. Nos. 117, 118, 119, & 120]



      Please take NOTICE that a telephonic hearing is scheduled on the Trustee’s:

            • Emergency Motion to Approve Second Compromise with Universal

               Protection Service, LP [Doc. No. 117]

            • Emergency Motion for Entry of an Order Authorizing the Trustee to

               Reissue Pre-Petition Employee Wage Checks [Doc. No. 118]

            • Emergency Application for Authority to: (1) Pay to the Internal Revenue

               Service a Portion of its Secured Claim; (2) Pay the Texas Comptroller

               Post-Petition Trust Fund Sales Taxes; and (3) Establish Procedures for

               Future Sales Tax Payments [Doc. No. 119]

            • Emergency Application for Authority to Pay Routine Administrative

               Expenses [Doc. No. 120]

for December 20, 2019 at 11:30 a.m. before the Honorable Christopher M. Lopez,

United States Bankruptcy Judge in the United States Bankruptcy Court, 312 S. Main

Street, Victoria, TX 77901. Telephonic procedures are attached as Exhibit A.

NOTICE OF HEARING                                                                  PAGE | 1
       Case 19-34548 Document 121 Filed in TXSB on 12/17/19 Page 2 of 4



Dated: December 17, 2019

                                    Respectfully submitted

                                    MCDOWELL HETHERINGTON, LLP

                                    By: /s/ Jarrod B. Martin
                                    Jarrod B. Martin
                                    Texas Bar No. 24070221
                                    1001 Fannin Street
                                    Suite 2700
                                    Houston, TX 77002
                                    P: 713-337-5580
                                    F: 713-337-8850
                                    E: Jarrod.Martin@mhllp.com

                                    Proposed Counsel for Christopher R. Murray,
                                    Chapter 7 Trustee




NOTICE OF HEARING                                                         PAGE | 2
       Case 19-34548 Document 121 Filed in TXSB on 12/17/19 Page 3 of 4



                                        Exhibit A

                             TELEPHONIC PARTICIPATION

Parties are permitted to participate in hearings by telephone without prior permission of

the Court. Parties are responsible for their own long-distance charges. Evidence may not

be introduced and witnesses may not be examined while participating by phone. You

must mute your phone unless you are addressing the Court. Please note that if technical

issues arise with the dial-in, the Court may still proceed without the participation of the

dial-in participants.

Dial-in Telephone No.: 1-857-232-0158

Conference Room No.: 369427




NOTICE OF HEARING                                                                   PAGE | 3
       Case 19-34548 Document 121 Filed in TXSB on 12/17/19 Page 4 of 4




                         CERTIFICATE OF SERVICE

      The undersigned certifies that on December 17, 2019 a true and correct copy

of the foregoing Notice was served electronically on all parties registered to

receive electronic notice of filings in this case via this Court’s ECF notification

system. The undersigned further certifies that the foregoing Notice was served

upon all parties listed on the attached Service List by no later than the next day

after the filing in accordance with Bankruptcy Local Rule 9013-1(f).

                                      /s/ Jarrod B. Martin______
                                      Jarrod B. Martin




NOTICE OF HEARING                                                           PAGE | 4
